Citation Nr: 1614514	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disability to include as secondary to a service-connected right knee disability.

3.  Entitlement to an evaluation in excess of 30 percent for the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, May 2010, and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a February 2016 hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The Board notes that the psychiatric claim on appeal has been developed to include posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include his claimed symptoms.

The issues of service connection for an acquired psychiatric disorder and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO reopened and denied a claim of service connection for depression.  That decision was not appealed.

2.  The evidence received since the March 2005 RO decision regarding the psychiatric disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3.  The Veteran's service-connected right total knee replacement has been manifest by no worse than intermediate degrees of residual weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the claim for service connection depression was final.  38 U.S.C.A. § 7105 (West 2014); 38. C.F.R. § 20.1100, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for a rating in excess of 30 percent for right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5055, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify provisions was satisfied in February 2010 and October 2011.

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded VA examinations to assess his right knee, most recently in May 2014, that are adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reports provide clinical findings which are pertinent to the criteria applicable to rating a knee disability.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  New and Material Evidence for a Psychiatric Disorder

The RO initially denied service connection for depression in July 2003 due to a finding that there was no evidence of a psychiatric condition during the Veteran's service.  The Veteran did not appeal that decision or submit new and material evidence within one year of that decision and thus that decision is final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.  

In a March 2005 rating decision, the RO reopened the claim but denied service connection for depression on the merits.  The RO noted the recent submission of a positive private opinion, but determined that opinion did not include sufficient rationale.  

Since that time, the Veteran filed the current claim for PTSD.  The RO denied service connection for PTSD in October 2011.  From that decision, the Veteran initiated the current appeal.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material"" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order to establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran submitted an application for service connection for PTSD in July 2010.  While the claim was not for depression and a VA examination was conducted wherein the examiner found that the Veteran did not meet the criteria for PTSD, the Board considers the examination and other submitted evidence as support for reopening the claim for service connection for depression.  Evidence received since March 2005 includes the Veteran's testimony at the February 2016 Board hearing during which he testified to ongoing psychiatric treatment.  He submitted a copy of a card from the Vet Center, identifying a Readjustment Counselor whom he had been seeing.  The Board finds that some of the evidence received since the March 2005 rating decision is new in that it was not previously of record.  Treatment reports since 2003 and the PTSD examination report, provide some indication that the Veteran may have a psychiatric condition that may be associated with a possible sexual assault or to possible racial prejudice that the Veteran experienced in service.  He has been treated for depression since at least 1994  and was diagnosed with depression at a prior examination in 2003.

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a nexus between the Veteran's mental health and service was one of the bases for the previous denial, the evidence that there may be a connection is new and material.  As new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

III.  Rating Criteria and Analysis for Total Right Knee Replacement

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran underwent a total right knee replacement in 2003 and was assigned initial ratings, including a temporary 100 percent rating for one year following surgery, after which the 30 percent rating was effective.  A May 15, 2009 Report of General Information detailed a telephone call from the Veteran which was construed as a claim for increased rating.  

The Veteran's right knee disability has been rated under Diagnostic Code 5010-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. DC 5010 pertains to arthritis.  DC 5055 pertains to replacement of the knee.  

The Veteran underwent a total right knee replacement in 2003.  As a result of this surgery, the Veteran was awarded a one year total rating from April 2003 to June 1, 2004.  See 38 C.F.R. § 4.71a, DC 5055.  DC 5055 is applicable when there is knee replacement (prosthesis).  

Under DC 5055, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.   

DC 5256 pertains to ankylosis of the knee, DC 5261 pertains to limitation of extension of the leg, and DC 5262 pertains to impairment of the tibia and fibula. 38 C.F.R. § 4.71a.  Under DC 5256 a 40 percent rating is awarded for ankylosis in flexion between 10 degrees and 20 degrees.  A 40 percent rating is awarded under DC 5261 for leg extension limited to 30 degrees.  A 40 percent rating is warranted under DC 5262 for nonunion of the tibia and fibula, with loose motion, requiring a brace. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran most recently underwent a VA examination of his right knee in May 2014.  At the examination the Veteran said that he has experienced increased pain since the prior examination in 2009.  The following was reported: "The pain is dull, intermittent and 6/10.  He has pain with cold weather, walking and climbing stairs.  He underwent [his] first surgery on [the] right knee in 1969 at St. Mary's Hospital [in San Francisco] for knee reconstruction, [a] second surgery was in 1991...for arthroscopy and [a] last one at...Kaiser Hospital...in 2003 for a total right knee replacement.  There is [reported] worsening of symptoms since then.  No hospitalization.  He is a retired firefighter for the SFFD (San Francisco Fire Department) 1997.  There is restriction with active daily living from walking up [and] down to his 2 story apartment.  He has to place ice, rest and take Vicodin with fair results..."

The Veteran reported that moderate flare ups occur three to four times per week and last for a few hours.  They result in limitation in mobility.  He avoids walking during flare ups.  The Veteran walks with a cane.  

Range of motion (ROM) testing was completed.  Forward flexion was to 120 degrees and painful motion began at 110 degrees.  There was no limitation of extension.  The Veteran did not have additional limitation in ROM of the knee and lower leg following repetitive-use testing.  The examiner noted the presence of pain on movement, weakened movement, less movement than normal and that the right knee was antalgic.  He has tenderness or pain to palpation for the joint line or the soft tissues of the right knee.  Strength testing showed normal results.  Instability testing showed normal results.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran has had a longstanding antalgic gait due to his chronic right knee condition.

The examiner provided the following conclusions: "There were no signs of fatigability, incoordination, or instability.  Pain and weakness was reported...and pain was observed with palpation to joint.  The ROM exam was done [three times]...  Pain and weakness (but not fatigability or incoordination) could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  However, it would be mere speculation to express any additional functional limitation in degrees of ROM loss because the Veteran was not examined during flare-ups or when the joint was used repeatedly over a period of time."

The examiner opined that the Veteran "could no longer work in a physical occupation due to his knee condition and associated pain/limited mobility.  However, his "knee pain would not prevent him from working in a sedentary occupation."

The Veteran also underwent a VA examination of the right knee in August 2009.  It was reported that the pain was "dull, intermittent and 5-6/10."  There was associated weakness, fatigue, and lack of endurance but no stiffness, heat, swelling, locking, or redness.  The problems are worst with climbing up and down stairs and walking hills.  The Veteran reported using a cane and sometimes a walker.

He was described to have a slow, mild antalgic gait.  The examiner described the scars from the surgery as being non-tender, non-adherent and non-keloid.  They are flat, superficial and stable.  At that examination, his ROM results were worse than in 2014.  Flexion was limited to 90 degrees.  There was no limitation of extension.  There was no additional loss of motion upon repetitive testing.

The Veteran's VA treatment records and records from the Veteran's private medical health providers were also reviewed.  The Veteran has undergone extensive treatment for both of his knees for many years.  This includes the total knee replacement of the right knee at Kaiser in 2003.  The treatment records during the period on the appeal correspond to the findings in the examination reports.  In the more recent years, the bulk of the Kaiser records and VA treatment records have been focused more on the Veteran's left knee.  In fact, the medical records indicate that the Veteran may be undergoing a left knee replacement shortly.  The most recent Kaiser records dated in November 2015, do not mention any symptoms of the right knee.  There are Kaiser records dating back to 2002.  The history of the right knee, including the surgery, is discussed throughout the records.  Pain is oftentimes mentioned.  The condition of the prosthesis is also addressed throughout the records.  However, there is an absence of any reports of limited motion or any other symptoms worse than identified in the two VA examination reports.

For example, shortly before he filed the current claim, the Veteran was seen at Kaiser in June 2009.  The Veteran was complaining of bilateral knee pain.  In that note, the physician indicated that the "right knee hurts mainly anteriorly.  It hurts to straighten his knee and hurts with weight bearing."  At that same visit, the Veteran's flexion was noted to go to 115 degrees.  There was no instability, no swelling, no effusion, and no warmth.  

Based on a review of the record, the Board finds that the criteria for a 60 percent rating have not been met or more closely approximated.  The evidence does not show chronic residuals of severe painful motion or weakness in the right knee.  An August 2009 VA examination noted the Veteran's report of "dull, intermittent" pain.  The May 2014 examination included his report of "dull, intermittent pain and 6/10."  He reported moderate flare-ups three to four times per week.  The examiner noted pain on movement, but strength testing was normal.  There is also no finding of ankylosis to warrant a 60 percent rating under DC 5256.  

There is no evidence of flexion limited to a compensable degree.  There is also no indication at any time during the appeal of actual or functional limitation of extension of the right knee.  Furthermore, none of the Veteran's VA examinations or treatment records show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; and genu recurvatum.  

As such, the evidence does not show that a rating in excess of 30 percent for intermediate degrees of residual weakness, pain or limitation of motion rated by analogy under DCs 5256, 5261 or 5262 is warranted.  There is no evidence of ankylosis in flexion between 10 and 20 degrees; flexion was at worst to 90 degrees.  An increased rating is not warranted under DC 5256.  Extension has been normal, thus an increased rating for findings more closely approximating extension limited to 30 degrees have not been demonstrated.  An increased rating under DC 5261 is not warranted.  There is also no evidence of instability or the need for a brace.  The most recent VA examination noted no instability.  The findings are not analogous to nonunion of the tibia and fibula, with loose motion, requiring a brace.  An increased rating is not warranted under DC 5262.  

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  The Veteran also submitted statements from acquaintances describing the pain and problems with mobility the Veteran experiences.  The Veteran has consistently reported suffering from knee pain and struggling with mobility.  Many of his statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board notes that at the hearing in February 2016, the Veteran testified that his right knee was "okay."  One or two days a week, he said, it feels like there is no feeling but that the doctors have told him that it is okay.  He made no other complaints of pain or limitation of motion in the right knee.

The Veteran's statements are also considered competent, however, they must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of any residuals, pain and limitation of motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record indicates that the Veteran has not claimed that his disabilities make him unemployable.  A claim for TDIU has not been raised in the record.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder and the appeal is granted to this limited extent.

Entitlement to an evaluation in excess of 30 percent for the service-connected right knee disability is denied.


REMAND

The Veteran has alternatively claimed that he developed his psychiatric condition after a sexual assault during service and from experiencing racial prejudice during service.  The STRs do not show treatment or diagnosis of a mental health condition.  However, the Veteran has been treated for psychiatric issues for many years.  At the most recent VA examination in July 2011, the examiner opined that the Veteran does not meet the criteria for PTSD.  Previously, at a VA examination in 2003, the examiner opined that it was possible the Veteran's depression was related to service; however, the examiner had no access to the Veteran's claims file to verify or study whether the Veteran's current condition was actually related to service.  There are opinions from private physicians in the claims file that do relate the Veteran's depression with service.  However, those reports indicate that those private physicians did not review the Veteran's military records and were basing their opinions of a nexus solely on the Veteran's assertions.  The Board cannot make a decision based on those opinions because they are inadequate.  Therefore, a new examination should be conducted and the examiner should provide an opinion on whether the Veteran's mental health condition is related to an incident in service.

In order to determine whether the Veteran's psychiatric condition is related to service, including the sexual encounter described by the Veteran, a new VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Further development for the Veteran's claim for service connection for a left knee disability is required.  The Veteran claims that he has a left knee condition secondary to his service-connected right knee disability.  The Veteran underwent a VA knee examination in May 2014.  However, the examiner did not provide an opinion on whether any currently diagnosed left knee condition is related to a service-connected condition.

At the recent hearing, the Veteran submitted evidence referring to recent treatment from the Vet Center and other providers.  On remand, efforts should be made to obtain any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric or left knee complaints since 2008.  After securing the necessary release, take all appropriate action to obtain these records, including from the providers identified in a February 2016 submission.

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.

The VA examiner must determine whether there were behavioral changes or other indications of the Veteran being subjected to sexual assault and/or attacks of racial prejudice that resulted in trauma in-service and the nature and etiology of any currently present psychiatric disorder(s).

The examiner must be advised that actual corroboration of the claimed sexual assault and/or attacks of racial prejudice that resulted in trauma (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault(s) occurred.  The Board is requesting that the examiner opine as to whether they believe that the Veteran sustained one or more sexual and/or physical assault(s) in-service as he has alleged, even without corroboration of record.

The examiner should provide a current psychiatric diagnosis.

(a)  If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's reports of sexual assault and/or attacks of racial prejudice that resulted in trauma during service, and whether the Veteran's symptoms are related to the claimed stressor(s).

(b)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder(s), to include whether it is at least as likely as not (i.e. probability of 50 percent or greater), that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service, to include his reports of sexual assault and/or racial prejudice that resulted in trauma during service.

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing the opinion, the examiner should address the significance of the Veteran's claimed in-service sexual assault and/or attacks of racial prejudice that resulted in trauma; and whether such incidents are related to the notations in the Veteran's service personnel records that he was unsuitable for service due to poor performance and lack of an ability to adapt to the military.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  Obtain a medical opinion regarding the etiology of any left knee disorder from the VA examiner who conducted the May 2014 examination, or another qualified professional, if that examiner is unavailable.  The claims file, including a complete copy of this remand, must be made available to the examiner for review.  Based on the review of the record, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left knee disability was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current left knee disability was caused by or a symptom of a service-connected disability, including his service-connected right knee disability?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that a service-connected disability, including the Veteran's right knee disability, aggravated any current left knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lower extremity neurological disability present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


